Citation Nr: 0015857	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1957.  The veteran's DD 214 indicates that he 
received no wounds as a result of action with enemy forces.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for the disabilities at issue. 

The veteran testified before a member of the Board at a 
hearing in October 1999.  The veteran was informed at the 
hearing of what evidence might be helpful to his case, and 
the record was to remain open for 30 days in the event that 
he wished to submit additional evidence.  Hearing transcript 
(T.), 12.  No additional evidence was received.  The case has 
been forwarded to the Board for appellate review.  

At his October 1999 hearing, the veteran testified that he 
broke bones in his right hand during service.  T. 9.  He also 
related hearing difficulties to service.  T. 13.  Those 
matters, which are not inextricably intertwined with the 
issues on appeal, are referred to the RO for appropriate 
action.  


FINDING OF FACT

No competent evidence has been submitted that tends to link 
post service emphysema, hypertension, a left wrist disability 
or a psychiatric disability to military service.  



CONCLUSION OF LAW

The claims for service connection for emphysema, 
hypertension, a left wrist disability and a psychiatric 
disorder are not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records, including his 
separation examination dated in August 1957, are negative for 
pertinent complaints, treatment or findings.  

Private medical records dated in February 1972 show that the 
veteran was admitted to the hospital for paranoid 
schizophrenia.  

Private medical records dated in May 1993 show that the 
veteran complained of left wrist problems.  The veteran 
stated that he was present for a recheck of an injured left 
wrist that occurred about one month before.  His blood 
pressure in May 1993 was 128/93, 138/73, 111/46, 139/76, 
135/86, and 120/78.  The diagnosis was left wrist sprain.  An 
x-ray of the chest and left wrist in early May 1993 was 
normal; a chest x-ray in October 1993 was normal.  The 
veteran was also treated for bronchitis in May 1993.  In 
October 1993, blood pressure was 105/63 and 138/78.  

VA outpatient treatment records dated in September 1995 
indicate that the veteran was referred for a psychiatric 
consultation.  It was noted that he was a very poor 
historian.  The provisional diagnosis was questionable 
posttraumatic stress disorder (PTSD).  Mental status 
examination revealed that the veteran was coherent and 
relevant.  Medication was prescribed.  No assessment was 
noted.  In that month, the pertinent assessment was also 
hypertension.  In October 1995, the impression was anxiety.   

The veteran was afforded a VA psychiatric examination in 
December 1995.  The veteran reported that he had some mental 
health problems and was treated during service.  The Axis I 
diagnosis was generalized anxiety disorder (GAD).  The Axis 
II diagnosis was borderline intellectual function.  

On VA general medical examination in December 1995, the 
veteran reported having shortness of breath for 20 years.  A 
chest x-ray showed evidence of fibroemphysematous lung 
changes.  A computed tomography dated in December 1995 
demonstrated mild cerebral and cerebellar cortical atrophy.  
The diagnoses were chronic obstructive pulmonary disease 
(COPD) and cortical, cerebellar and cerebral atrophy.  

VA outpatient treatment records dated in January and April 
1996 show an assessment of GAD.  

The veteran presented testimony at the RO before a hearing 
officer in January 1999.  The veteran testified that although 
it was hard to remember, he recalled having mental 
difficulties during service of some kind.  T. 2.  The veteran 
stated that he has had high blood pressure for a long time, 
and he thought that he had it during service.  T. 3-4.  The 
veteran testified that he had emphysema during service which 
was manifested by difficulty breathing.  T. 4.  The veteran 
stated that he sprained his left wrist during service.  T. 5.  

In a June 1999 letter, the RO requested that the veteran 
furnish the specific names, complete addresses and 
approximate dates of treatment of all private health care 
providers since service.  The veteran did not respond to that 
request.    

The veteran testified at a hearing before a member of the 
Board in October 1999.  The veteran stated that he had a 
chronic nervous problem as the result of service.  He 
explained that when he was at sea, he saw large waves and the 
ship would drop 50 feet at times.  T. 3.  The veteran 
testified that he stayed in the boiler room for 3-4 days at a 
time due to being nervous.  T. 3.  When he was back on land, 
he felt that he couldn't face going aboard ship again.  T. 3.  
The veteran indicated that he felt that the rough weather and 
rough water that he encountered were life threatening.  T. 4.  
The veteran recollected that he believed that he had sought 
treatment during service for nervousness and that he was 
treated.  T. 5.  

The veteran also testified that he had lung problems during 
service.  T. 7.  He stated that he always had difficulty 
breathing.  T. 7.  The veteran also thought that he was told 
that he had high blood pressure during service.  T. 8.  He 
recalled that he was on medication during service, but he did 
not remember the names of the medication.  T. 8.  The veteran 
reported that he injured his left wrist during service.  T. 
9.  

At the hearing, the veteran was informed that a response to 
the RO's June 1999 letter in which a list of all medical 
sources was requested would be helpful to his claim.  T. 11-
12.  The record was left open for 30 days.  The veteran's 
representative noted that they would try to compile the list 
of medical sources.  T. 13.  

Legal Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is "plausible" is required in order for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 504; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).   

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

As to the veteran's claim for all four issues of service 
connection, the Board finds that the 3rd step described in 
Caluza has not been met.  That is, the medical evidence shows 
post service disability pertinent to each claimed disorder.  
However, no medical examiner has linked such post service 
disability to service in any way.  Without such competent 
nexus evidence, the claims must be denied as not well 
grounded.  Id.  

Specifically, medical findings of a psychiatric disorder were 
not shown by the evidence of record until 1972, many years 
after service.  Significantly, there is no opinion that tends 
to link the post-service schizophrenia to service.  

The Board notes that in 1995 there was a provisional 
diagnosis of PTSD, and the veteran was referred for 
psychiatric consultation.  At the time of the provisional (or 
unconfirmed) diagnosis, it was also noted that the veteran 
was a poor historian.  Further, there was no indication as to 
what stressor, whether before, during or after service, 
resulted in such [provisional] disorder.  Afterwards, the 
veteran was further evaluated, and there was no final 
diagnosis of PTSD.  The subsequent diagnoses were GAD and 
borderline intellectual functioning.  

Since PTSD was never finally diagnosed nor otherwise linked 
to service, the Board does not find that the references in 
the 1995 VA records are sufficient to well ground the claim.  
Id.  The Board also notes that GAD was shown years after 
service and no medical opinion has associated such disorder 
to the veteran's military service.  As such, the record is 
insufficient to well ground the claim.  Id.  Finally, 
borderline intellectual functioning is not a disability for 
compensation purposes.  (Mental deficiency is not a disease 
or injury within the meaning of applicable legislation for 
the payment of compensation benefits.  38 C.F.R. § 3.303(c) 
(1999)).  

As to the specific claim for service connection for emphysema 
and hypertension, the medical evidence does not show initial 
findings of any lung disability or high blood pressure until 
decades after service separation.  Additionally, no medical 
opinion tends to link the post-service disabilities to 
service.  Accordingly, in the absence of competent nexus 
evidence, the claim is not well grounded.  Caluza, 7 Vet. 
App. at 506.  

Left wrist problems were also first shown in medical evidence 
many decades after service discharge.  While reference is 
made to an injury in the 1993 private medical records, there 
is no indication that such injury was during service.  
Subsequently, the medical evidence is negative for a left 
wrist disability or residuals of injury.  As discussed above, 
a well-grounded claim requires competent evidence that links 
a post-service disability to service.  Since such evidence 
has not been submitted, this claim must be denied as not well 
grounded.  Id.    

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran has provided testimony and contended that he has a 
disability of the left wrist, a psychiatric disorder, 
hypertension and emphysema that began during service and 
continue to provide disability to this day, he is not able to 
provide competent opinions as to medical diagnosis or 
causation.  This case requires medical evidence that 
identifies a specific disability that is related to service.  
Lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim, 
under 38 U.S.C.A. § 5107(a).  Id.  The Board notes that the 
veteran's service medical records were negative for the 
claimed disorders.  

Since medical nexus evidence has not been submitted that 
tends to link a post-service psychiatric disability, 
emphysema, hypertension or a left wrist disability to 
service, the veteran's claim must be denied as not well 
grounded.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
Caluza, 7 Vet. App. at 506.   .

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or that the 
RO has not attempted to obtain, which will support a well-
grounded claim.  In a June 1999 letter from the RO and at an 
October 1999 hearing, the veteran was informed of the need to 
provide the names of medical sources who treated his claimed 
disorders.  The veteran did not respond.  The duty to assist 
is not always a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  In sum, the VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).



ORDER

As the claims of entitlement to service connection for a 
psychiatric disorder, emphysema, hypertension or a left wrist 
disability are not well-grounded, the appeal is denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals


